NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30020

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00010-BMM-1

 v.
                                                MEMORANDUM*
THOMAS EDWARD MANCHA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Brian M. Morris, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Thomas Edward Mancha appeals from the district court’s judgment and

challenges his guilty-plea conviction and 240-month sentence for second-degree

murder, in violation of 18 U.S.C. §§ 1111 and 1153(a). We dismiss.

      Counsel for Mancha initially filed a brief pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), stating that she found no meritorious issues for review, along

with a motion to withdraw as counsel of record. We granted the motion to

withdraw, appointed new counsel, and ordered further briefing on whether there

was an adequate factual basis to support jurisdiction under 18 U.S.C. § 1153(a), the

Indian Major Crimes Act (“IMCA”), where Mancha did not admit in the plea

agreement or at the change-of-plea hearing that he had “some quantum of Indian

blood, whether or not that blood derives from a member of a federally recognized

tribe.” United States v. Zepeda, 792 F.3d 1103, 1113 (9th Cir. 2015) (en banc).

      After further briefing and upon our review of the record, we conclude that

there was an adequate factual basis to support jurisdiction under the IMCA. As

part of the factual basis for his plea, Mancha admitted that he was an enrolled

member of the Blackfeet Indian Tribe. Article II of the Constitution and By-Laws

for the Blackfeet Tribe, in effect at the time of Mancha’s birth, establishes that

tribal membership was granted to children born to “any blood member of the

Blackfeet Tribe.” In addition, Mancha’s tribal enrollment certificate, which

Mancha stipulated was admissible, reflects that he has some quantum of Indian

blood.1 See United States v. Alvirez, 831 F.3d 1115, 1121 (9th Cir. 2016) (proof of




1
   We take judicial notice of the Tribe’s Constitution and By-Laws, as well as the
tribal enrollment certificate. See Fed. R. Evid. 201(b).

                                          2                                     18-30020
having an Indian parent or a tribal enrollment certificate can establish a person’s

quantum of Indian blood).

      Mancha waived his right to appeal his conviction and sentence. Because the

district court had jurisdiction under the IMCA, and the record does not support any

other defense to enforcement of the waiver, we dismiss. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      DISMISSED.




                                          3                                    18-30020